DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "partially removing the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer, wherein the first dielectric dummy pattern, the second dielectric dummy pattern and the third dielectric dummy pattern are surrounded by the opening; and forming a first conductive line in the opening, wherein the first conductive line is in contact with the conductive structure", as recited in claim 1; "removing portions of the first dielectric layer to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern and an opening through the first dielectric layer, wherein the first dielectric dummy pattern, the second dielectric dummy pattern and the third dielectric dummy pattern are surrounded by the opening; and forming a seed layer at a bottom surface and a sidewall of the opening; and forming a conductive material over the seed layer, wherein the seed layer and the conductive material forms a first conductive line in the opening", as recited in claim 10; and "removing portions of the first dielectric layer to form a first plurality of dielectric dummy patterns and a first opening surrounding the first plurality of dielectric dummy patterns; forming a first conductive line in the first opening; removing portions of the second dielectric layer to form a second plurality of dielectric dummy patterns and a second opening surrounding the second plurality of dielectric dummy patterns; forming a second conductive line in the second opening; and bonding the first conductive line to the second conductive line, wherein the first plurality of dielectric dummy patterns are in contact with the second plurality of dielectric dummy patterns to form a first dielectric dummy pattern, a second dielectric dummy pattern and a third dielectric dummy pattern after bonding", as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811